DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 -19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,333,992.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader than the parent claim.  MPEP 804 (II)(B)(1).

Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 11,333,992.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are a mere combination of known prior art elements, each adopted for their ordinary and intended use according to known methods, yielding predictable results, MPEP 804 (II)(B)(2) and MPEP 2143 (I)(A).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kawai, JP 2006-251195.
Regarding independent claim 17, an image forming apparatus comprising:
a photosensitive member (13);
a charging member (27) for charging the photosensitive member; and
a containing portion that is supplied a developer via a toner receiving port from outside the image forming apparatus (the “portion” that contains the developing cartridge 16 that is received through the toner receiving port from the outside the image forming apparatus when door 8 is opened),
wherein the charging member includes a wire (31).
Regarding claim 18, a cleaning member (37) that comes into contact with the charging member and moves relative to the charging member to clean the charging member (“Further, as the user opens the opening / closing cover, the operation lever moves in the axial direction by the biasing force of the coil spring, and at this time, the cleaning member wipes the foreign matter adhering to the surface while sliding on the charge wire.”)
Regarding claim 20, wherein the cleaning member includes a sponge for holding the wire in a sandwiched manner and moves along a longitudinal direction of the wire (“On the other hand, the wire cleaning tool 37 and the lens cleaning tool 38 are formed by forming a sponge material in a substantially rectangular parallelepiped shape, and the wire cleaning tool 37 is folded in half at the center thereof, and the opening of the wire cleaning tool holding portion 36c is opened.” and “Further, as the user opens the opening / closing cover, the operation lever moves in the axial direction by the biasing force of the coil spring, and at this time, the cleaning member wipes the foreign matter adhering to the surface while sliding on the charge wire.”).
Regarding claims 19 and 21, an opening/closing member (8) for exposing an inside of the apparatus,
wherein the opening/closing member is opened/closed when the developer is replenished (“The opening / closing cover 8 is opened, and a developing cartridge, which will be described later, can be taken out from the inside of the apparatus main body 2 and replaced”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852